Citation Nr: 0501662	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-31 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether a September 11, 1975, rating decision that denied 
service connection for an eye disability was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

When the veteran filed a claim of clear and unmistakable 
error (CUE) in February 2003 with respect to the September 
1975 rating decision, he also filed an application to reopen 
the previously denied claim of service connection for a 
bilateral eye disability.  This matter is referred to the RO 
for appropriate action.  However, it should be pointed out 
that in written argument in April 2004, the veteran's 
representative stated that the only issue raised by the 
veteran was the CUE claim and that he had neither raised nor 
appealed the "new and material evidence" issue.  


FINDINGS OF FACT

1.  By rating decision dated September 11, 1975, the RO 
denied a claim of entitlement to service connection for a 
bilateral eye disability; the veteran was notified of that 
determination, but he did not file a notice of disagreement 
to initiate an appeal.

2.  The September 11, 1975, rating decision was supported by 
the evidence of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  The September 11, 1975, rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  The September 11, 1975, rating decision that denied 
entitlement to service connection for a bilateral eye 
disability was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law in November 2000 and subsequently codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that reversal or revision of prior decisions 
due to clear and unmistakable error is not a claim, but 
rather a collateral attack on a prior decision.  Thus, one 
requesting such reversal or revision is not a claimant within 
the meaning of the VCAA and consequently, the notice and 
development provisions of the VCAA do not apply in CUE 
adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

II.  Factual Background

The veteran's service medical records show that the veteran 
had defective vision during his enlistment examination in 
June 1972 that was not considered to be disqualifying.  His 
uncorrected distant vision was recorded as 20/100 in the 
right eye and 10/200 in the left eye.  On a June 1972 Report 
of Medical History, the veteran indicated that he wore 
glasses or contact lenses.  That same month, the veteran was 
evaluated at the optometry clinic where he demonstrated 
unaided visual acuity of 20/70 in the right eye and 20/200 in 
the left eye.  His corrected visual acuity was 20/20 in each 
eye.   

The veteran reported during an eye examination in April 1974 
that he had blurry vision all the time.

In February 1975, the veteran was seen in an optometry clinic 
and complained that his visual acuity had been getting worse 
for the past two years.  His vision was noted to be 20/40 in 
each eye with correction.  He said he saw no apparent reason 
for poor visual acuity.  Findings in March 1975 showed his 
visual acuity as 20/40 and 20/80.  The veteran was given an 
impression of hereditary macular degeneration (Stargardts 
deg.).  

According to an April 1975 medical record, the veteran's 
visual acuity was 20/60 in both eyes with correction.  He was 
put on a physical profile due to degeneration of retina, both 
eyes, in April 1975, and was restricted from driving military 
vehicles.  

The veteran was noted to have a normal examination at his 
separation examination in May 1975.  His corrected vision was 
recorded as 20/20 in each eye.

In July 1975, the veteran filed a claim for service 
connection for "poor eyesight - retinal degeneration - dates 
unknown."  On September 11, 1975, the RO denied service 
connection for bilateral defective vision with bilateral 
retinal degenerative.  This rating decision states that the 
veteran had defective vision at induction, but that there was 
no increase in severity beyond the natural progression.  

In November 1979, the veteran filed an application to reopen 
a claim of service connection for bilateral defective vision 
with bilateral retinal degeneration asserting that this 
condition did not exist prior to his entry into service.  

The RO denied reopening the veteran's claim in November 1979, 
explaining that service medical records showed that he had a 
hereditary eye condition and there was no injury or chronic 
inflammation in service.

Private optometry records show that the veteran was 
determined to be legally blind as early as 1996 due to 
macular degeneration.

VA outpatient records in November 2002 show that the veteran 
underwent visual field testing.

On file is a January 2003 medical record from a private 
optometrist, Nancy El-Hitamy Amir, O.D., who stated that the 
veteran's current diagnosis of Stargardt's macular 
degeneration, both eyes, was consistent with his military 
record containing the same diagnosis.

In June 2003, the veteran underwent a VA visual examination 
and was diagnosed as having hereditary macular degeneration, 
Stargardt disease, both eyes; early nuclear sclerosis; and 
myopia and astigmatism.  The examiner opined that the 
veteran's acuity at the time of his separation from service 
was in error and that his visual acuity had been 
progressively dropping during his time in service.  He also 
opined that the veteran's condition was not aggravated behind 
its natural progression by his military service.  He stated 
that the condition is inherited and that vision loss appears 
early and progresses.

In the October 2003 substantive appeal, the veteran's 
representative asserted that the RO erred by not presuming 
the veteran sound at his entry into service and by not 
considering his claim on a direct service connection basis.

III.  Analysis

Since the veteran did not initiate an appeal from the 
September 11, 1975, rating decision, that determination 
became final.  38 U.S.C.A. § 7105(c).  Previous 
determinations which are final and binding will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).  
Therefore, the question now before the Board is whether or 
not the September 11, 1975, rating decision involved CUE.

The Court has defined CUE as an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The Court has also held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000).

Additionally, the mere disagreement as to how the facts were 
weighed does not constitute clear and unmistakable error.  
Dobbin v. Principi, 15 Vet. App. 323, 326 (2001).  Moreover, 
the error must be one that would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The Court has set forth a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) either the facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,

(2) the error must be 'undebatable' and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made, and

(3) a determination that there was CUE based upon the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 342, 
242, 245 (1994) quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

It is clear from the veteran's representative's argument that 
the claim of CUE is based on the alleged failure of the RO to 
apply the presumption of soundness in this case.  In other 
words, the veteran's representative argues that although the 
veteran was noted to have defective vision at his entry into 
service, he was not found to have macular degeneration 
(Stargardt's disease) until later on in service and 
therefore, he must be presumed sound in regard to this 
disability.  Put another way, he contends that there was no 
medical connection made in June 1972 between the veteran's 
defective vision and his subsequently diagnosed macular 
degeneration and that he should therefore have been presumed 
sound for purposes of his macular degeneration.  

VA law dealing with the presumption of soundness states the 
following:  Every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (38 U.S.C. § 311 at the time of 
the September 1975 rating decision).

Also in effect at the time of the September 1975 rating 
decision were the provisions of 38 C.F.R. § 3.304(b) that 
provided that the veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, "or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto."  This regulation 
expressly provides that the term "noted" denotes "only such 
conditions as are recorded in examination reports," and that 
"history of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  38 C.F.R. § 3.304(b)(1).

The Board notes parenthetically that the provisions of 38 
C.F.R. § 3.304(b) have been invalidated insofar as section 
3.304(b) states that the presumption of sound condition may 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  See Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOGCPREC 3-2003.  
VAOPGPREC 3- 2003 holds that in order to rebut the 
presumption of sound condition under 38 U.S.C. § 1111 (38 
U.S.C. § 311 at the time of the September 1975 rating 
decision), VA must show, by clear and unmistakable evidence, 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
However, because new interpretations of a law subsequent to a 
RO decision cannot form the basis for a valid claim of CUE, 
this legal interpretation is not applicable to this CUE 
claim.  See Smith (Rose) v. West, 11 Vet. App. 134, 137 
(1998), quoting Berger, 10 Vet. App. at 170.  See also 
VAOPGCPREC 25-95 (Dec. 6, 1995) and 38 C.F.R. § 3.105.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  
Aggravation may be not conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.

The evidence on record at the time of the September 11, 1975, 
rating decision, consisted primarily of the veteran's service 
medical records.  These records show that the veteran was 
noted to have defective vision on his June 1972 service 
enlistment examination report, he continued to have decreased 
vision in service, and was later diagnosed in service (in 
1975) as having macular degeneration.  Also, at discharge the 
veteran was noted to have corrected vision of 20/20.  

As a starting point, there is no disputing that the veteran 
had a visual defect at the time of his enlistment examination 
in June 1972.  The law as provided above specifically states 
that a veteran shall be presumed sound except for defects, 
infirmities, or disorders noted at the time of the 
examination.  The facts show that the veteran had a visual 
defect.  As far as a relationship between the veteran's 
visual defect and macular degeneration, the evidence in 
September 1975 was sufficient to show that such a 
relationship existed.  This was based on evidence showing the 
veteran's visual defect at his entry into service, his 
continual decrease in his visual acuity during service, and 
the inservice diagnosis of hereditary macular degeneration 
that was made due to the veteran's visual acuity problems.  
Thus, in view of this evidence, and evidence showing that the 
veteran's corrected vision was 20/20 at his separation 
examination in May 1975, the RO determined in September 1975 
that the veteran had a preexisting eye disability that did 
not increase in severity during service.  It simply cannot be 
concluded that the RO committed clear and unmistakable error 
in making this determination.

The veteran's representative's argument essentially comes 
down to a weighing of the evidence.  That is, because the 
veteran was not diagnosed as having macular degeneration at 
service entry, the RO erred by failing to presume him sound 
for purposes of this disability.  In other words, the basis 
of the argument is that the RO came to the wrong conclusion 
based on the facts that were before it in September 1975 as 
to the veteran's macular degeneration pre-existing service.  
It amounts to a mere disagreement as to how the RO evaluated 
the facts and is thus an inadequate basis on which to find 
clear and unmistakable evidence.  See Russell, supra.  

The fact that a VA examiner opined in June 2003 that the 
veteran's documented corrected vision of 20/20 in each eye at 
his separation examination in May 1975 was made in error 
cannot be considered in this appeal any more than his opinion 
that the veteran's hereditary macular degeneration was not 
aggravated beyond its natural progression in service.  This 
is so because this evidence was not before the RO in 1975 and 
therefore may not be considered with respect to this CUE 
claim.  Porter, supra 

In conclusion, the Board finds that, in addition to having 
had the correct facts before it, the RO correctly applied the 
pertinent legal authority in considering the evidence.  
Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, the Board 
must conclude that clear and unmistakable error in the RO's 
September 1975 rating decision, as contended, has not been 
established.  See 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 
43-44; Russell, 3 Vet. App. 331-314.  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


